DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. .  Claim 3 recites “the locking clamp” Therefore, the “the locking clamp” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. .  Claim 7 recites “a mounting surface” Therefore, the “a mounting surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Appropriate correction is required.

The drawings are objected to because of the following minor informalities:

Figure 2 shows label 24 “latch holder arm”. Figure 6 shows label 28 “latch holder”. Both of the two labels (24 and 28) indicate to the same part.

Figure 2 shows label 17 indicating to an axis. Figure 5 shows label 17 indicating to the “pawl”. Label 17 is indicating to two different parts.

Figure 1 shows label 5 indicating to an axis. Figure 3 shows label 5 indicating to the “pawl”. Label 5 is indicating to two different parts.

Figure 2 shows label 27 indicating to a disc shaped structure. The specifications disclose page 11, paragraph 1, line 11-12 “The rear area 27 of the latch plate 14 is limited by the splay 20”.

Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
Applicant should match the language from the specifications to the language in the abstract.
Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3, line 3 recites the limitation "locking clamp". The specifications do not disclose "locking clamp".
Appropriate correction is required.

The disclosure is objected to because of the following informalities:
Page 8, paragraph 2, line 1 “an mounting” should read “a mounting”.
Appropriate correction is required.

The disclosure is objected to because of the following informalities:
Page 11, paragraph 1, line 10 “connecting door V” should read “connecting line V”.
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
TITLE OF THE INVENTION.
CROSS-REFERENCE TO RELATED APPLICATIONS.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
BACKGROUND OF THE INVENTION.
Field of the Invention.
Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
BRIEF SUMMARY OF THE INVENTION.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
DETAILED DESCRIPTION OF THE INVENTION.
CLAIM OR CLAIMS (commencing on a separate sheet).
ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if 
Claim Objections
Claim 4-6, and 8 are objected to because of the following informalities:

Claim 4, line 3, the phrase “a mounting opening” should read the mounting opening”.
Claim 5, line 2-3, the phrase “a mounting opening” should read “the mounting opening”.
Claim 6, line 2-3, the phrase “a latch holder” should read “the latch holder”.
Claim 8, line 2, the phrase “an mounting surface” should read “the mounting surface”.

Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 and 9  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, line 3 recites the limitation "the locking clamp”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 2 recites the limitation "the corrugation”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 3 recites the limitation "the mounting surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims (1-2, 4-8) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cetnar (US 20150204118 A1), hereinafter Cetnar, 

With respect to claim 1, Cetnar teaches:

A Motor vehicle latch [latch assembly (Fig. 2A, element 16)] comprising: 
A catch [ratchet (Fig. 2A, element 32)]
A pawl [pawl (Fig. 2A, element 42)]
A latch plate [frame plate (Fig. 2C, element 30B)] 
the catch and the pawl being pivotably mounted [“a ratchet 32 that is pivotally mounted by means of a ratchet pivot pin 34 for rotation about a ratchet pivot axis” (Fig. 2A-3A; Pg. 3, paragraph 44; line 9-11) and “Pawl 42 is pivotally moveable between a ratchet hold position” (paragraph 45, line 4-9)] on the latch plate, 
the latch plate having at least two openings [As shown in the annotated figures of Figs. 2B-2C, below] for mounting of the motor vehicle latch,

[fishmouth channel (Fig. 2A, element 36)] for a latch holder [striker (Fig. 1, element 20)] and a splay [As shown in the annotated figures of Figs. 2C and 6, below] opposite the inlet slot being provided for on the latch plate, and wherein the splay has at least a semi-circular end area [As shown in the annotated figures of Figs. 2C and 6, below] opposite the inlet slot.

    PNG
    media_image1.png
    285
    374
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    410
    544
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    529
    662
    media_image3.png
    Greyscale


With respect to claim 2, Cetnar teaches the motor vehicle latch [latch assembly (Fig. 2A, element 16)] according to claim 1, wherein the splay [As shown in the annotated figures of Figs. 2C and 6, above] is formed in a direction of the catch [ratchet (Fig. 2A, element 32)] and the pawl [pawl (Fig. 2A, element 42)].

With respect to claim 4, Cetnar teaches: the motor vehicle latch [latch assembly (Fig. 2A, element 16)] according to claim 1, wherein the splay [As shown in the annotated figures of Figs. 2C and 6, above] at least runs around a mounting opening [As shown in the annotated figures of Figs. 2B-2C, above].

With respect to claim 5, Cetnar teaches: The motor vehicle latch [latch assembly (Fig. 2A, element 16)] according to claim 1, wherein the splay [As shown in the annotated figures of Figs. 2C and 6, above] extends from a mounting opening [As shown in the annotated figures of Figs. 2B-2C, above] into an area of an end [As shown in the annotated figure of Fig. 2C, above]  of the latch plate [frame plate (Fig. 2C, element 30B)] directed opposite the latch holder [striker (Fig. 1, element 20)].

With respect to claim 6, Cetnar teaches: the motor vehicle latch [latch assembly (Fig. 2A, element 16)] according claim 1, interacts with a latch holder [striker (Fig. 1, element 20)], whereby the catch [ratchet (Fig. 2A, element 32)] and the pawl [pawl (Fig. 2A, element 42)] secure the latch holder in a closure position of the motor vehicle latch, at least in a main ratchet position [“Ratchet 32 is operable in its striker capture position to retain striker 20 between a lock channel 37 formed in ratchet 32 and a fishmouth channel 36 formed in latch housing 30, thereby holding door 14 in its closed position” (Figs.1-2A; Pg. 3 ,paragraph 44; line 13-17), and “Pawl 42 is pivotally moveable between a ratchet hold position (FIG. 2A) whereat pawl 42 retains ratchet 32 in its striker capture position” (paragraph 45, line 4-6)] and a connecting line (V) of two mounting openings running behind an area of the latch holder engaged with the catch viewed from the inlet slot [(As shown in the annotated figure of Fig. 2C, above]) which shows a catch in a closed position and therefore engaged with the latch holder (not shown) and a connecting line V (added) as shown passing through the two mounting openings and also passing behind the area where the latch holder (not shown) engages with the catch].

With respect to Claim 7, Cetnar teaches the motor vehicle latch [latch assembly (Fig. 2A, element 16)] according to claim 1, wherein an mounting surface is formed symmetrically [As shown in the annotated figure of Fig. 2C, above; the examiner notes applicant’s specification states that symmetric means “the area for mounting of the catch axis and the pawl axis are arranged in a plane and that the latch plate is located symmetrically from a front end to the splay at the rear 
end in a plane” (Application # 15764992; Pg. 8, paragraph 2; line 13-16) and the invention disclosed by Cetnar is symmetric for that reason] for the catch [ratchet (Fig.2A, element 32)], the pawl [pawl (Fig. 2A, element 42)] and the mounting openings [As shown in the annotated figures of Figs. 2B-2C, above].

With respect to claim 8, Cetnar teaches the motor vehicle latch [latch assembly (Fig. 2A, element 16)] according to claim 1, wherein an mounting surface [As shown in the annotated figure of Fig. 2C, above] has at least a corrugation [As shown in the annotated figure of Fig. 2C, above]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Cetnar (US 20150204118 A1) in view of Mori et al. (US 6474705 B1), hereinafter Mori.

    PNG
    media_image4.png
    592
    548
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    639
    750
    media_image5.png
    Greyscale



With respect to claim 10 While Cetnar teaches wherein the splay [As shown in the annotated figures of Figs. 2C and 6, above]. However Cetnar fails to teach the splay has a uniform radius. 
Mori teaches splay has a uniform radius [(As shown the annotated figures of Figs. 3-4, above)]. The splay is manufactured on the latch plate in a semi-circular design. The splay starts at a point within the front edge area forming a semi-circle that adjust itself into a uniform radius as it nears the opposite rear area.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Cetnar by manufacturing a splay of uniform radius on the latch plate as taught/disclosed by Mori [(As shown the annotated figures of Figs. 3-4, above)],because, this is a cost effective design that ensures uniform loading to the structure it surrounds, increases the latch plate structural integrity resilience to applied loads, and reduces the risk of collapse in cases of extreme loading experienced during motor vehicle crash accidents. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/
Examiner, Art Unit 4174                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675